DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 6/23/2021. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2022 is being considered.

Drawings
The Drawings filed on 6/23/2021 including the Replacement Drawings filed on 7/12/2021 are acceptable for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, “sharp main point” (line 10) is objected to because the limitation is missing an introductory article. This objection can be overcome by reciting, “a sharp main point”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,060,278 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the reference patent are drawn to substantially the same invention, with the claims of the reference patent being slightly narrower than the claims of the instant application, with minor differences in phraseology/wording. Thus the claims of the reference patent encompass the scope of the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “at least one prong projecting outward perpendicularly from said base at a bottom of said at least one opening” is indefinite because it is unclear what the claim requires. The claim previously recites at least one opening for receipt of a fastening member (lines 5-7), which appears to be referring to element 26 in applicant’s drawings. However, the claim goes on to require the at least one prong to be projecting outward from the bottom of the opening. Applicant’s prong does not project from the bottom of 26. Rather, the prong appears to project from the bottom of “window or opening” 28. Thus, the two openings as recited in the claims appear to be referring to two different elements. Does applicant intend for the prong to project from the bottom of an opening other than the opening that is for receiving a fastening member? See also claim 13.
Claim 1, “the form” (recitations of line 10 and line 11) is indefinite because the limitation lacks antecedent basis. Since the limitation appears to be unnecessary, the examiner recommends deleting the limitation. The examiner further recommends reciting in line 10, “a free end comprising a  sharp main point”. See also claims 2, 7 (two recitations), 8, 13 (two recitations) and 14.
	Claim 2, “wherein said prong comprises first and second subsidiary points, each of said subsidiary points being in the form of an undercut barb having an edge extending at an acute angle with respect to a side edge of said leg portion” is indefinite because claim 1 previously recites the prong having a subsidiary point and it is unclear if the first and second subsidiary points are included or are in addition to the previously recited subsidiary point. As currently claimed, the claim requires the subsidiary point of claim 1 plus the first and second subsidiary points of claim 2 for a total of 3 subsidiary points. Does applicant intend for the first and second subsidiary points to include the previously recited subsidiary point? See also claims 8 and 14.
Claim 7, “said planar prong” (line 10) is indefinite because the limitation lacks antecedent basis. Does applicant intend for the limitation to refer to the planar prong portion previously recited? If so, this rejection can be overcome by reciting, “said planar prong portion”. See also claims 10-12.
Claim 13, “the panel” (three recitations) is indefinite because the limitation lacks antecedent basis in the claim. Does applicant intend for the limitation to refer to the previously recited acoustic panel? If so, this rejection can be overcome by reciting, “the acoustic panel”.
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Pichette (US 5060441).
	Claim 1, Pichette teaches a clip for mounting a panel on a support structure, the panel being formed of a material having a rear surface and a front surface (note that the panel and the support structure are not positively recited and thus not required by the claim), said clip comprising:
a base (base of 54; Figs. 11-13) including an undersurface (undersurface of the base of 54; Figs. 11-13) configured to be disposed on an outer surface of the support structure (the support structure is not required as noted above, but the base is nonetheless suitable to be disposed on an outer surface of the support structure D shown in Fig. 12);
at least one opening (openings in which prongs 24’/26’ are located; Fig. 11; or alternatively openings 52; Fig. 11) for receipt of a fastening member to fixedly secure said base on the support structure with said undersurface in engagement with the outer surface of the support structure (24’/26’ or alternatively 52 are suitable for receipt of a fastening member to fixedly secure the base on the support structure with the undersurface in engagement with the outer surface of the support structure; Fig. 12);
at least one prong 24’/26’ projecting outward perpendicularly from said base (Fig. 12) at a bottom of said at least one opening (Fig. 12), said at least one prong comprising a leg portion (leg portion of 24’/26’; Fig. 11), a sharp head portion (sharp head portion of 24’/26’; note that sharp was treated as a relative term of degree; Fig. 11) having a free end in the form of sharp main point (free end sharp point of 24’/26’; note that sharp was treated as a relative term of degree; Fig. 11), and at least one subsidiary point 42/42’, said at least one subsidiary point being in the form of an undercut barb (Fig. 11) having an edge extending at an angle with respect to a side edge of said leg portion (Figs. 11 and 13), said sharp main point being configured for penetration of the rear surface of the panel (note that the panel is not positively recited as noted above but that the sharp main point is nonetheless suitable for penetration of a rear surface of a panel; Figs. 11-13), whereupon said sharp head portion, said at least one subsidiary point and at least a portion of said leg portion enters and is fixedly held within the material of the panel between the rear surface and the front surface thereof, with said at least one subsidiary point resisting extraction of said prong from within the material of the panel (note that the panel is not positively recited but that the sharp head portion, said at least one subsidiary point and at least a portion of said leg portion are suitable to enter and be fixedly held within the material of the panel between the rear surface and the front surface thereof, with said at least one subsidiary point resisting extraction of said prong from within the material of the panel; Figs. 11-13; see generic insertion into material in Fig. 8).
Although Pichette appears to show the edge of the subsidiary point extending at an acute angle with respect to the side edge of said leg portion (Pichette Fig. 11), Pichette is unclear as to whether the angle is an acute angle.
However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of further preventing extraction of the prong from within the material of the panel, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Claim 2, Pichette further teaches wherein said prong comprises first and second subsidiary points 42/42’, each of said subsidiary points being in the form of an undercut barb having an edge extending at an angle with respect to a side edge of said leg portion (Figs. 11-13). Although Pichette appears to show the edge of the subsidiary points extending at an acute angle with respect to the side edge of said leg portion (Pichette Fig. 11), Pichette is unclear as to whether the angle is an acute angle. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of further preventing extraction of the prong from within the material of the panel, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Claim 3, Pichette further teaches said leg portion including a first side edge and a second side edge (first and second side edges, respectively; Fig. 11), and wherein said first subsidiary point is located adjacent said first side edge (Fig. 11). Pichette is silent as to said second subsidiary point being located adjacent said second side edge. However, the embodiment of Fig. 14 teaches a second subsidiary point being located adjacent a second side edge (Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the leg portion such that the second subsidiary point is located adjacent said second side edge, with the reasonable expectation of further preventing extraction, since the embodiments of Figs. 11 and 14 were treated as obvious variants of each other.
	Claim 4, as modified above, Pichette teaches all the limitations of claim 3 as above, and further teaches wherein said first and second subsidiary points are longitudinally offset from each other along an axis extending a length of said prong (upper/lower subsidiary points on the left/right sides of the leg, respectively; Fig. 14).  
	Claim 5, Pichette further teaches wherein said leg portion includes a first side edge (first side edge of the leg portion; Fig. 11), and wherein said first and second subsidiary points are located adjacent said first side edge and are longitudinally offset from each other along an axis extending a length of said prong (Fig. 11).
Claim 6, Pichette further teaches wherein said at least one prong comprises two prongs (24’/26’; Fig. 11) and wherein said at least one opening comprises two openings (openings receiving 24’/26’; Fig. 11), with each of said two prongs being located in respective ones of said at least two openings (Fig. 11).  
	Claim 7, Pichette teaches a precursor for a clip for mounting a panel on a support structure, the panel being formed of a material having a rear surface and a front surface (note that the clip, the panel and the support structure are not positively recited and thus not required by the claim), said precursor comprising:
a generally planar sheet (54; Figs. 11-13; it is understood that 54 is a generally planar sheet) lying in a plane (Fig. 12) and having at least one window therein (note that window was treated as opening as defined in applicant’s specification; window in which 24’/26’ are located; Figs. 11-13);
an opening or hole 52 extending through said sheet and configured for receipt of a fastener therethrough (col. 6, lines 20-27); and
a planar prong portion (24’/26’) located within said window and within said plane (Figs. 11-13), said planar prong portion comprising a leg portion (leg portion on 24’/26’), a sharp head portion (sharp head portion on 24’/26’; note that sharp was treated as a relative term of degree) having a free end in the form of sharp main point (sharp main point at the free end of the leg portion of 24’/26’; note that sharp was treated as a relative term of degree), and at least one subsidiary point 42/42’, said at least one subsidiary point being in the form of an undercut barb having an edge extending at an angle with respect to a side edge of said leg portion (Fig. 11), said planar prong being configured to be bent out of said plane to an orientation perpendicular to said plane (it is understood that the planar prong is configured to be bent out of said plane to an orientation perpendicular to said plane; Fig. 12).
Although Pichette appears to show the edge of the subsidiary point extending at an acute angle with respect to the side edge of said leg portion (Pichette Fig. 11), Pichette is unclear as to whether the angle is an acute angle.
However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of further preventing extraction of the prong from within the material of the panel, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 8, Pichette further teaches wherein said prong comprises first and second subsidiary points 42/42’, each of said subsidiary points being in the form of an undercut barb having an edge extending at an angle with respect to a side edge of said leg portion (Figs. 11-13). Although Pichette appears to show the edge of the subsidiary points extending at an acute angle with respect to the side edge of said leg portion (Pichette Fig. 11), Pichette is unclear as to whether the angle is an acute angle. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of further preventing extraction of the prong from within the material of the panel, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Claim 9, Pichette further teaches said leg portion including a first side edge and a second side edge (first and second side edges, respectively; Fig. 11), and wherein said first subsidiary point is located adjacent said first side edge (Fig. 11). Pichette is silent as to said second subsidiary point being located adjacent said second side edge. However, the embodiment of Fig. 14 teaches a second subsidiary point being located adjacent a second side edge (Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the leg portion such that the second subsidiary point is located adjacent said second side edge, with the reasonable expectation of further preventing extraction, since the embodiments of Figs. 11 and 14 were treated as obvious variants of each other.
Claim 10, Pichette further teaches wherein said first and second subsidiary points are longitudinally offset from each other along an axis extending a length of said prong (Fig. 11).  
Claim 11, Pichette further teaches wherein said leg portion includes a first side edge (first side edge of leg portion; Fig. 11), and wherein said first and second subsidiary points are located adjacent said first side edge and are longitudinally offset from each other along an axis extending a length of said prong (Fig. 11).  
Claim 12, Pichette further teaches wherein said at least one prong comprises two prongs (24’/26’; Fig. 11) and wherein said at least one opening comprises two openings (openings receiving 24’/26’; Fig. 11), with each of said two prongs being located in respective ones of said at least two openings (Fig. 11).
Claim(s) 1-2, 6-9, 12-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepin (US 4512130).
	Claim 1, Pepin teaches a clip for mounting a panel on a support structure, the panel being formed of a material having a rear surface and a front surface (note that the panel and the support structure are not positively recited and thus not required by the claim), said clip comprising:
a base (base of 10; Figs. 1-2) including an undersurface (undersurface of base of 10; Figs. 1-2) configured to be disposed on an outer surface of the support structure (it is understood that the undersurface of the base is configured to be disposed on an outer surface of the support structure; Figs. 1-2);
at least one opening for receipt of a fastening member to fixedly secure said base on the support structure with said undersurface in engagement with the outer surface of the support structure (col. 2, lines 30-42; Fig. 2);
at least one prong 12 projecting outward perpendicularly from said base at a bottom of said at least one opening (it is understood that the prong projects outward perpendicularly from said base at a bottom of the opening in which 12 is located; Fig. 2), said at least one prong comprising a leg portion (leg portion of 12; Figs. 1-2), a sharp head portion (sharp headed portion of 12; Figs. 1-2; note that sharp was treated as a relative term of degree) having a free end in the form of sharp main point (20; claim 4; note that sharp was treated as a relative term of degree), and at least one subsidiary point 14, said at least one subsidiary point being in the form of an undercut barb having an edge extending at an angle with respect to a side edge of said leg portion (Figs. 1-2), said sharp main point being configured for penetration of the rear surface of the panel (Fig. 2), whereupon said sharp head portion, said at least one subsidiary point and at least a portion of said leg portion enters and is fixedly held within the material of the panel between the rear surface and the front surface thereof (it is understood that said sharp head portion, said at least one subsidiary point and at least a portion of said leg portion enters and is fixedly held within the material of the panel between the rear surface and the front surface thereof; Fig. 2), with said at least one subsidiary point resisting extraction of said prong from within the material of the panel (“barbs 14 providing an arrowhead configuration at the tip of the free end 20 for retaining insulation impaled on the elongate insulation support member”; claim 1; Fig. 2).
Although Pepin appears to show the edge of the subsidiary point extending at an acute angle with respect to the side edge of said leg portion (Pepin claim 4 “arrowhead configuration” Figs. 1-2), Pepin is unclear as to whether the angle is an acute angle.
However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of further preventing extraction of the prong from within the material of the panel, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 2, Pepin further teaches wherein said prong comprises first and second subsidiary points (14 right and 14 left; Figs. 1-2), each of said subsidiary points being in the form of an undercut barb having an edge extending at an angle with respect to a side edge of said leg portion (Figs. 1-2). Although Pepin appears to show the edge of the subsidiary points extending at an acute angle with respect to the side edge of said leg portion (Pepin claim 4 “arrowhead configuration” Figs. 1-2), Pepin is unclear as to whether the angle is an acute angle. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of further preventing extraction of the prong from within the material of the panel, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 3, Pepin further teaches wherein said leg portion includes a first side edge and a second side edge (Figs. 1-2), and wherein said first subsidiary point is located adjacent said first side edge (Figs. 1-2) and said second subsidiary point is located adjacent said second side edge (Figs. 1-2).
Claim 6, Pepin further teaches wherein said at least one prong comprises two prongs (each labeled 12; Figs. 1-2) and wherein said at least one opening comprises two openings (openings in which 12 are located; Figs. 1-2), with each of said two prongs being located in respective ones of said at least two openings (Figs. 1-2).
Claim 7, Pepin teaches a precursor for a clip for mounting a panel on a support structure, the panel being formed of a material having a rear surface and a front surface (note that the clip, the panel and the support structure are not positively recited and thus not required by the claim), said precursor comprising:
a generally planar sheet lying in a plane (it is understood that 10 is a generally planar sheet lying in a plane; Figs. 1-2) and having at least one window therein (window in which 12 is located; Figs. 1-2);
an opening or hole extending through said sheet and configured for receipt of a fastener therethrough (col. 2, lines 30-42; Fig. 2); and
a planar prong portion 12 located within said window (Fig. 2) and within said plane (Fig. 2), said planar prong portion comprising a leg portion (leg portion of 12; Figs. 1-2), a sharp head portion having a free end in the form of sharp main point (20; it is noted that sharp was treated as a relative term of degree; Figs. 1-2), and at least one subsidiary point 14, said at least one subsidiary point being in the form of an undercut barb having an edge extending at an angle with respect to a side edge of said leg portion (it is understood that the at least one subsidiary point is in the form of an undercut barb having an edge extending at an angle with respect to a side edge of said leg portion; Figs. 1-2), said planar prong being configured to be bent out of said plane to an orientation perpendicular to said plane (it is understood that the planar prong is configured to be bent out of the plane to be perpendicular to said plane; Fig. 2).
Although Pepin appears to show the edge of the subsidiary point extending at an acute angle with respect to the side edge of said leg portion (Pepin claim 4 “arrowhead configuration” Figs. 1-2), Pepin is unclear as to whether the angle is an acute angle.
However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of further preventing extraction of the prong from within the material of the panel, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 8, Pepin further teaches wherein said prong comprises first and second subsidiary points (14 right and 14 left; Figs. 1-2), each of said subsidiary points being in the form of an undercut barb having an edge extending at an angle with respect to a side edge of said leg portion (Figs. 1-2). Although Pepin appears to show the edge of the subsidiary points extending at an acute angle with respect to the side edge of said leg portion (Pepin claim 4 “arrowhead configuration” Figs. 1-2), Pepin is unclear as to whether the angle is an acute angle. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of further preventing extraction of the prong from within the material of the panel, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
  Claim 9, Pepin further teaches wherein said leg portion includes a first side edge and a second side edge (Figs. 1-2), and wherein said first subsidiary point is located adjacent said first side edge (Figs. 1-2) and said second subsidiary point is located adjacent said second side edge (Figs. 1-2).
Claim 12, Pepin further teaches wherein said at least one prong comprises two prongs (each labeled 12; Figs. 1-2) and wherein said at least one opening comprises two openings (openings in which 12 are located; Figs. 1-2), with each of said two prongs being located in respective ones of said at least two openings (Figs. 1-2).
Claim 13, Pepin teaches in combination an acoustic panel 26 having a front surface and a rear surface (front and rear surface of 26, respectively; Fig. 2) and an impaling clip 10 configured for mounting the acoustic panel on a support structure (22, 24 and/or 28; Fig. 2), said impaling clip comprising:
18a base (base of 10; Fig. 2) including an undersurface (undersurface of the base of 10; Fig. 2) configured to be disposed on an outer surface of the support structure (Fig. 2);
at least one opening for receipt of a fastening member to fixedly secure said base on the support structure with said undersurface in engagement with the outer surface of the support structure (col. 2, lines 30-42; Fig. 2);
at least one prong 12 projecting outward perpendicularly from said base at a bottom of said at least one opening (note that the limitation lacks a point of reference and that under the broadest reasonable interpretation, the bottom of the at least one opening was treated as the location from which the prong projects, as exceedingly broadly claimed, as shown in Fig. 2; can be installed on “walls, ceilings and roofs” col. 1, lines 5-10; “wall, ceiling, roof or floor” col. 1, lines 50-59), said at least one prong comprising a leg portion (leg portion of 12; Fig. 2), a sharp head portion having a free end in the form of sharp main point (it is understood that 12 has a sharp head portion having a free end in the form of a sharp main point at 20; Fig. 2; note that sharp was treated as a relative term of degree), and at least one subsidiary point 14, said at least one subsidiary point being in the form of an undercut barb having an edge extending at an angle with respect to a side edge of said leg portion (it is understood that 14 is in the form of an undercut barb having an edge extending at an angle with respect to a side edge of the leg portion; Fig. 2), said sharp main point being configured for penetration of the rear surface of the panel (Fig. 2), whereupon said sharp head portion, said at least one subsidiary point and at least a portion of said leg portion enters and is fixedly held within the material of the panel between the rear surface and the front surface thereof (it is understood that the sharp head portion, the at least one subsidiary point and at least a portion of said leg portion enters and is fixedly held within the material of the panel between the rear surface and the front surface thereof; Fig. 2), with said at least one subsidiary point resisting extraction of said prong from within the material of the panel (“barbs 14 providing an arrowhead configuration at the tip of the free end 20 for retaining insulation impaled on the elongate insulation support member”; claim 1; Fig. 2).  
Although Pepin appears to show the edge of the subsidiary point extending at an acute angle with respect to the side edge of said leg portion (Pepin claim 4 “arrowhead configuration” Figs. 1-2), Pepin is unclear as to whether the angle is an acute angle.
However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of further preventing extraction of the prong from within the material of the panel, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Claim 14, Pepin further teaches wherein said prong comprises first and second subsidiary points (14 left and 14 right; Figs. 1-2), each of said subsidiary points being in the form of an undercut barb having an edge extending at an angle with respect to a side edge of said leg portion (Figs. 1-2). Although Pepin appears to show the edge of the subsidiary points extending at an acute angle with respect to the side edge of said leg portion (Pepin claim 4 “arrowhead configuration” Figs. 1-2), Pepin is unclear as to whether the angle is an acute angle. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the angle being an acute angle, with the reasonable expectation of further preventing extraction of the prong from within the material of the panel, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Claim 15, Pepin further teaches wherein said leg portion includes a first side edge and a second side edge (left and right sides, respectively; Figs. 1-2), and wherein said first subsidiary point is located adjacent said first side edge (left side edge; Figs. 1-2) and said second subsidiary point is located adjacent said second side edge (right side edge; Figs. 1-2).
	Claim 18, Pepin further teaches wherein said at least one prong comprises two prongs (each labeled 12; Figs. 1-2) and wherein said at least one opening comprises two openings (two openings receiving prongs 12; Figs. 1-2), with each of said two prongs being located in respective ones of said at least two openings (Figs. 1-2).  
	Claim 19, Pepin further teaches wherein said clip is formed a metal (col. 1, lines 65-68).
Claim(s) 4-5, 10-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepin (US 4512130) in view of Pichette (US 5060441).
Claim 4, Pepin teaches all the limitations of claim 3 as above. Pepin does not teach wherein said first and second subsidiary points are longitudinally offset from each other along an axis extending a length of said prong. However, Pichette teaches first and second subsidiary points being longitudinally offset from each other along an axis extending a length of a prong (Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the leg portion such that said first and second subsidiary points are longitudinally offset from each other along an axis extending a length of said prong, with the reasonable expectation of further preventing extraction.
	Claim 5, Pepin teaches all the limitations of claim 2 as above and further teaches wherein said leg portion includes a first side edge (Figs. 1-2). Pepin does not teach wherein said first and second subsidiary points are located adjacent said first side edge and are longitudinally offset from each other along an axis extending a length of said prong. However, Pichette teaches wherein first and second subsidiary points are located adjacent a first side edge and are longitudinally offset from each other along an axis extending a length of a prong (Pichette Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the leg portion such that wherein said first and second subsidiary points are located adjacent said first side edge and are longitudinally offset from each other along an axis extending a length of said prong, with the reasonable expectation of further preventing extraction.
Claim 10, Pepin teaches all the limitations of claim 8 as above. Pepin does not teach wherein said first and second subsidiary points are longitudinally offset from each other along an axis extending a length of said prong. However, Pichette teaches first and second subsidiary points being longitudinally offset from each other along an axis extending a length of a prong (Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the leg portion such that said first and second subsidiary points are longitudinally offset from each other along an axis extending a length of said prong, with the reasonable expectation of further preventing extraction.
	Claim 11, Pepin teaches all the limitations of claim 8 as above and further teaches wherein said leg portion includes a first side edge (Figs. 1-2). Pepin does not teach wherein said first and second subsidiary points are located adjacent said first side edge and are longitudinally offset from each other along an axis extending a length of said prong. However, Pichette teaches wherein first and second subsidiary points are located adjacent a first side edge and are longitudinally offset from each other along an axis extending a length of a prong (Pichette Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the leg portion such that wherein said first and second subsidiary points are located adjacent said first side edge and are longitudinally offset from each other along an axis extending a length of said prong, with the reasonable expectation of further preventing extraction.
Claim 16, Pepin teaches all the limitations of claim 15 as above. Pepin does not teach wherein said first and second subsidiary points are longitudinally offset from each other along an axis extending a length of said prong. However, Pichette teaches first and second subsidiary points being longitudinally offset from each other along an axis extending a length of a prong (Fig. 14). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the leg portion such that said first and second subsidiary points are longitudinally offset from each other along an axis extending a length of said prong, with the reasonable expectation of further preventing extraction.
	Claim 17, Pepin teaches all the limitations of claim 14 as above and further teaches wherein said leg portion includes a first side edge (Figs. 1-2). Pepin does not teach wherein said first and second subsidiary points are located adjacent said first side edge and are longitudinally offset from each other along an axis extending a length of said prong. However, Pichette teaches wherein first and second subsidiary points are located adjacent a first side edge and are longitudinally offset from each other along an axis extending a length of a prong (Pichette Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the leg portion such that wherein said first and second subsidiary points are located adjacent said first side edge and are longitudinally offset from each other along an axis extending a length of said prong, with the reasonable expectation of further preventing extraction.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepin (US 4512130) in view of Thomas (US 20090126302).
Claim 20, Pepin teaches all the limitations of claim 13 as above. Pepin is silent as to the acoustic panel comprising polyester. However, Thomas teaches a combination comprising an acoustic panel comprising polyester (Thomas [0079]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the acoustic panel comprising polyester, with the reasonable expectation of using readily available, known materials to increase the acoustic insulation, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635